    Case: 1:21-cv-00135 Document #: 76 Filed: 05/21/21 Page 1 of 3 PageID #:948




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                           Civil Action File No.: 1:21-cv-00135
In re: Clearview AI, Inc. Consumer Privacy
Litigation                                 Judge Sharon Johnson Coleman

                                                   Magistrate Judge Maria Valdez



       PLAINTIFFS’ MOTION FOR LEAVE TO FILE STIPULATED NOTICE OF
                SUPPLEMENTAL INFORMATION UNDER SEAL

       Pursuant to Local Rules 5.8 and 26.2, Plaintiffs, by and through Plaintiffs’ interim lead

class counsel, respectfully move the Court for an Order granting leave to file the Parties’

forthcoming Stipulated Notice of Supplemental Information, consisting of the full deposition

transcript of Thomas Mulcaire, as well as the corresponding exhibits, under seal. In support of this

motion, Plaintiffs state as follows:

       1.      During a hearing on May 21, 2021, the Court expressed an interest in being able to

review the full deposition transcript of Thomas Mulcaire. The transcript contains information that

the Clearview Defendants have designated “Confidential” or “Highly Confidential.”

       2.      The Court has entered an Agreed Confidentiality Order (Dkt. 62). The Agreed

Confidentiality Order allows the parties to designate documents containing confidential

information as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and limits the Parties’ use

of such information. Id. ¶¶ 2-7.

       3.      Additionally, the Agreed Confidentiality Order states that a party seeking to file a

document containing information designated as “Confidential” or “Highly Confidential” must

comply with Local Rule 26.2. Id. ¶ 9.
    Case: 1:21-cv-00135 Document #: 76 Filed: 05/21/21 Page 2 of 3 PageID #:949




       4.      In order to preserve the confidential nature of the information and documents at

issue, the Parties seek to file Mr. Mulcaire’s deposition transcript under seal.

       WHEREFORE, Plaintiffs respectfully move the Court for leave to file the forthcoming

Notice of Supplemental Information under seal.

Dated: May 21, 2021

                                              Respectfully submitted,


                                       By:    /s/ Scott R. Drury
                                              SCOTT R. DRURY
                                              Interim Lead Class Counsel for Plaintiffs

                                              Mike Kanovitz
                                              Scott R. Drury
                                              Andrew Miller
                                              LOEVY & LOEVY
                                              311 N. Aberdeen, 3rd Floor
                                              Chicago, Illinois 60607
                                              312.243.5900
                                              drury@loevy.com

                                              Scott A. Bursor
                                              Joshua D. Arisohn
                                              BURSOR & FISHER, P.A.
                                              888 Seventh Avenue
                                              New York, NY 10019
                                              646.837.7150
                                              scott@bursor.com
                                              jarisohn@bursor.com

                                              Frank S. Hedin (to be admitted pro hac vice)
                                              HEDIN HALL LLP
                                              Four Embarcadero Center, Suite 1400
                                              San Francisco, California 94104
                                              415.766.3534
                                              fhedin@hedinhall.com
    Case: 1:21-cv-00135 Document #: 76 Filed: 05/21/21 Page 3 of 3 PageID #:950




                                            Michael Drew
                                            NEIGHBORHOOD LEGAL LLC
                                            20 N. Clark Street #3300
                                            Chicago, Illinois 60602
                                            312.967.7220
                                            mwd@neighborhood-legal.com

                                            Michael Wood
                                            Celetha Chatman
                                            COMMUNITY LAWYERS LLC
                                            20 N. Clark Street, Suite 3100
                                            Chicago, Illinois 60602
                                            312.757.1880
                                            mwood@communitylawyersgroup.com
                                            cchatman@communitylawyersgroup.com

                                            Steven T. Webster
                                            Aaron S. Book
                                            WEBSTER BOOKK LLP
                                            300 N. Washington, Ste. 404
                                            Alexandria, Virginia 22314
                                            888.987.9991
                                            swebster@websterbook.com

                                            Other Counsel for Plaintiffs




                               CERTIFICATE OF SERVICE

      I, Scott R. Drury, an attorney, hereby certify that, on May 21, 2021, I filed the foregoing
document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                    /s/ Scott R. Drury
                                                    Interim Lead Class Counsel for Plaintiffs
